Title: From George Washington to Major General John Sullivan, 3 October 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir
          Head Quarters [West Point] October 3d 1779
        
        From an account I have just received I hope this will meet you on your route from Tioga. It is intended to quicken your march that you may with all possible dispatch form a junction with this army. You will feel the importance of this when I tell you that it is probable we shall shortly have a cooperation with his Excellency Count D’Estaing, which from the enemy’s numbers in New York will absolutely require all the force we have to give it success. The Count arrived about the 2d of September on the Coast of Georgia—and by the advices just received from Congress after effecting the reduction of the enemys force there we may expect him in this quarter. The honor and interest of these states will exact from us in this case every exertion within the compass of our abilities to render the assistance of this fleet decisive—that a period may be put to the hostilities of the enemy in these states—When an object of this magnitude is in prospect, I am confident your activity will effect every thing that is practicable and that I shall have the pleasure of seeing you—in as little time as circumstances will by any means admit—The troops I dare say will be much

fatigued and in want of many necessaries but these ought not to be impediments to their alacrity, at a moment so critical and so infinitely interesting—On their arrival with the army they may depend on every attention to their wants which their services merit and our resources will permit—I have directed the Quarter Master and Commissary to make the proper arrangements on the route to facilitate your march. I repeat it, my Dr Sir, the occasion may be the most important that America has seen during this war; and I entreat that your exertions to join us on which much depends may be proportionable—I am with very great esteem and regard Dr Sir Your most Obed. servant.
        If a Garrison should be essential at Wyoming, you may leave one or two of the small broken corps; but come with all the force you can.
      